Miller, Judge.-
The decree appealed from perpetually enjoined defendant from obstructing a road or way, claimed as a way by prescription or of necessity, or both, from plaintiffs’ land through the lands of defendant to the public road, which road or way the evidence shows had been in use for more than twenty years, and was the only way by which plaintiffs and their ancestors and predecessors in title had for getting to the public road. *152We see nothing in the facts proven to differentiate this case, so far as the legal principles applicable are concerned, from the cases referred to in the one point of the syllabus, and we think the principles of those eases rule this one, and that the decree appealed from should be affirmed, and such will be the decree and mandate of this court.

Affirmed.